Citation Nr: 1510322	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicidal agents.

2.  Entitlement to service connection for heart disease with implantable cardioverter defibrillator (ICD) to include as due to exposure to herbicides or as secondary to diabetes mellitus, type II.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disability(s). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, denying the claims currently on appeal.  The denials of the Veteran's claims for service connection were confirmed and continued in a June 2009 and an August 2009 rating decision.  

In November 2012, the Veteran testified at a videoconference hearing before the undersigned.  A written transcript of this hearing has been associated with the Veteran's electronic claims file (Virtual VA).  










	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran did not step foot in Vietnam during his military service and the evidence of record demonstrates that he was not otherwise exposed to specified herbicide agents including Agent Orange during his active military service.  

2.  The Veteran's diabetes mellitus, type II, did not manifest during, or as a result of, active military service, to include as due to herbicides or chemical agents.  

3.  The Veteran's hypertension did not manifest during, or as a result of, active military service, to include as due to exposure to chemical agents.  

4.  The Veteran's heart disease with ICD did not manifest during, or as a result of, active military service, to include as due to herbicides or chemical agents.  

5.  The Veteran is not service-connected for any disability, and as such, TDIU benefits cannot be afforded as a matter of law.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicidal or chemical agents, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for hypertension, to include as due to exposure to chemical agents, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for entitlement to service connection for heart disease with ICD, to include as due to herbicidal or chemical agents, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for TDIU benefits have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in July 2008 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to how VA determines the appropriate disability rating and effective date.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records and personnel records.  Copies of the Veteran's private treatment records and Social Security Administration (SSA) records have also been associated with the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran was not afforded a VA examination in this case.  However, no examination is necessary for the adjudication of these claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to adjudicate the claims because there is no competent evidence to suggest that any of the claimed disabilities may be associated with service.  The Veteran has not alleged that these disabilities started during service, within one year of separation from service, or resulted in chronic symptomatology.  He has merely alleged exposure to certain chemicals during military service.  In Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the United States Court of Appeals for Veterans Claims (Court) held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of these disabilities in service.  

Here, the record is negative for any evidence that he was exposed to herbicides other than the Veteran's own assertions.  As such, a VA examination would serve no useful purpose.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Acting Veterans Law Judge in November 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology as well as the functional impact the claimed disabilities have on his daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Presumptive Service Connection Based on Reported Agent Orange Exposure

The Veteran has alleged that he is entitled to service connection for a number of disabilities, including diabetes mellitus, type II, and a heart disorder, on a presumptive basis as a result of exposure to Agent Orange.  However, the evidence of record fails to reflect that the Veteran was exposed to Agent Orange or other designated herbicidal agents during his active military service.  As such, service connection for any of the Veteran's claimed disabilities on a presumptive basis as a result of exposure to Agent Orange cannot be established.  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), but does not include cancer of the tongue, ischemic heart disease, Parkinson's disease and B cell leukemias.  38 C.F.R. § 3.309(e).  Therefore, the Veteran's diabetes and heart disease would qualify as diseases that have been associated with herbicide exposure.  

However, the evidence must also reflect that the Veteran was in fact exposed to herbicides during his military service.  A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  

Also, the Department of Defense (DOD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean demilitarized zone (DMZ) to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal and other engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003 (http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea.doc).  

The record reflects that the Veteran served at Naha Air Base in Okinawa during the Vietnam era as a fuel specialist with duties including refueling aircraft and laboratory testing of aircraft fuel.  There is no evidence to suggest that he served in the Republic of Vietnam at any time or along the Korean DMZ from April 1968 through July 1969, nor has the Veteran alleged such service.  Rather, he has contended in written statements and during the Board hearing that he was exposed to Agent Orange while coming into daily skin contact while refueling aircraft departing for and returning from Vietnam.  He asserted that C-130 aircraft either transported the designated herbicides or were used in spraying operations and returned with residue on aircraft surfaces.  He also asserted that aircrews flying herbicide spray missions passed through the Naha air base and have been determined to have been exposed to the designated herbicides.  These assertions, however, do not alone reflect that the Veteran was exposed to herbicide agents during military service.  To the extent that the Veteran claims he was exposed to materials, i.e., airplanes and helicopters, which were exposed to Agent Orange, there is no presumption of secondary exposure.  See e.g., MR21-1MR, Part IV, Subpart ii.  Moreover, in Bardwell v. Shinseki, 24 Vet. App. 36 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any supporting evidence that he was exposed to herbicides other than his own assertions.  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that he is competent to determine what, if any, herbicides were on the aircraft he worked with.  The Veteran was a ground technician and not a member of an aircrew.  

The Board recognizes that the Veteran has argued that since there has been no definitive study done to disprove the likelihood of secondary contamination from equipment that had been exposed to herbicides, he should be allowed the presumptive exposure.  The Board does not find this argument to be persuasive.  The Veteran has essentially argued that due to a lack of specific testing disproving that he was exposed, then VA must presume that he was exposed.  If the Board were to follow this logic, it would be required to presume herbicide exposure for any scenario in which specific testing has not been undertaken.  Moreover, he has not provided credible evidence that herbicides were shipped by air via Okinawa or that the C-130 aircraft transported herbicide or were used in spraying operations.  

In light of the above, the evidence does not support the Veteran's contention that he was exposed to Agent Orange during service.  As such, the Veteran's claims of entitlement to service connection for diabetes mellitus and a heart condition on a presumptive basis due to herbicide exposure cannot be established.  

Direct Service Connection

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a diagnosis of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as diabetes mellitus, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Diabetes Mellitus

While the Veteran asserts that his diabetes mellitus should be presumptively service-connected due to his claimed exposure to Agent Orange, the Board will also consider the his claim on a direct basis to afford him all possible avenues of entitlement.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  That is to say, the Agent Orange presumption does not preclude a veteran from establishing direct service connection with proof of actual direct causation.  However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, or as a result of, active military service.  As such, service connection cannot be established on a direct basis.  

The Veteran's service treatment records do not reflect that he suffered from diabetes mellitus or any associated symptomatology during active duty.  According to the Veteran's February 1966 enlistment examination, his urine was negative for sugar and albumin.  A February 1968 physical examination also noted that the Veteran's urine was negative for albumin or sugar.  Sugar and albumin were again found to be negative during the November 1969 separation examination and diagnosis of diabetes mellitus was assigned.  As such, there is no evidence of this condition or any associated symptomatology during active military service.

Likewise, there is no evidence of this condition arising to a compensable degree within one year of separation from active duty.  According to an October 1997 record, the Veteran had borderline high sugar.  This is approximately 27 years after the Veteran's separation from active duty.  An October 2006 private treatment note, the Veteran developed diabetes 5 years earlier.  As such, service connection is not warranted on a presumptive basis for a chronic disease, as it clearly did not manifest within one year of separation from active duty.  See 38 C.F.R. § 3.309.  The Veteran has also not alleged that he has suffered from chronic symptomatology of this disability since separation from active duty.  As such, service connection is not warranted on the basis of chronicity of symptomatology.  38 C.F.R. § 3.303(b).  

Finally, the record contains no competent evidence to suggest that the Veteran's current diabetes mellitus is otherwise related to military service.  None of the private treatment notes of record suggest any potential relationship between diabetes mellitus and military service.  The Board recognizes that the Veteran has related this condition to military service.  In addition to asserting that he was exposed to herbicides, he also testified in November 2012 that he was exposed to other chemicals, such as sulfuric potassium, isopropyl alcohol and fuel/oil.  Potassium sulfate is used in the manufacture of fertilizers and as a reagent in some analytic laboratory procedures.  Random House College Dictionary, 1037 ((1982).   However, while the Veteran is competent to testify to things he was exposed to, the record does not reflect that he has the requisite training or expertise to offer a medical opinion as complex as linking a current disability to chemical exposure decades earlier.  Moreover, as previously noted, a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell, 24 Vet. App. at 36.  As such, there is no competent evidence of record suggesting that this disability may be related to military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, must be denied.

Hypertension

The Veteran also contends that he is entitled to service connection for hypertension on a direct basis.   However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, or as a result of, active military service.  As such, service connection cannot be established on a direct basis.  

The Veteran's service treatment records do not reflect that he suffered from hypertension or elevated blood pressure during his active military service.  According to his February 1966 separation examination, the Veteran had a systolic pressure of 120 millimeters (mm) and a diastolic blood pressure of 70 mm.  As such, the Veteran was not suffering from hypertension, for VA purposes, at the time of enlistment.  Hypertension is defined as diastolic blood pressure that is predominantly 90 mm or greater, or systolic blood pressure that is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2014).  The Veteran's separation examination also notes a systolic blood pressure of 122 mm and a diastolic pressure of 78 mm.  As such, the evidence demonstrates that the Veteran was not suffering from hypertension at the time of his separation from active duty.  

Likewise, the evidence of record demonstrates that this disability did not manifest within one year of separation from active duty.  An April 1998 private treatment note reflects a blood pressure of 110/72, which does not reflect hypertension.  See id.  This is several decades after the Veteran's separation from active duty.  A March 2005 VA treatment record did note a diagnosis of hypertension with borderline, control, however.  As such, the preponderance of the evidence of record demonstrates that the Veteran's hypertension did not manifest within one year of his separation from active duty.  The Veteran has also not alleged that he has suffered from chronic symptomatology of hypertension since his separation from active duty.  As such, service connection is not warranted on the basis of chronicity of symptomatology.  38 C.F.R. § 3.303(b).  

Finally, the record contains no other competent evidence suggesting any other potential relationship between the Veteran's current hypertension and military service.  None of the private treatment notes of record suggest any potential relationship between hypertension and military service.  The Board recognizes that the Veteran has related this condition to military service.  In addition to asserting that he was exposed to herbicides, he also testified in November 2012 that he was exposed to other chemicals, such as sulfuric potassium, isopropyl alcohol and fuel/oil.  However, while the Veteran is competent to testify to things he was exposed to, the record does not reflect that he has the requisite training or expertise to offer a medical opinion as complex as linking a current disability to chemical exposure decades earlier.  Moreover, as previously noted, a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell, 24 Vet. App. at 36.  As such, there is no competent evidence of record suggesting that this disability may be related to military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for hypertension must be denied.

Heart Disease with ICD

Finally, the Veteran contends that he is entitled to service connection for heart disease on a direct basis as well.   However, as outlined below, the preponderance of the evidence of record demonstrates that this condition did not manifest during, or as a result of, active military service.  As such, service connection cannot be established on a direct basis.  

The Veteran's service treatment records do not reflect that he suffered from any chronic disability of the heart during active military service, to include heart disease.  An evaluation of the heart performed as part of the Veteran's February 1966 enlistment examination was deemed to be normal.  The Veteran also denied any history of pain or pressure in the chest or palpitation or pounding of the heart in his report of medical history associated with this examination.  A chest x-ray performed in February 1968 was also deemed to be normal.  Finally, an evaluation of the heart performed as part of the Veteran's November 1969 separation examination was deemed to be normal and the Veteran denied having, or ever having had, pain or pressure in the chest or palpitation or pounding of the heart in his report of medical history associated with this examination.  As such, the evidence of record demonstrates that the Veteran did not suffer from a chronic disability of the heart during active military service.  

Likewise, post-service medical records fail to reflect that this condition manifested within one year of separation from active duty.  As such, the presumption of service connection for a chronic disease under 38 C.F.R. § 3.309 is not applicable.  According to a January 2007 private treatment note, the Veteran suffered a myocardial infarction in 1998.  An April 1998 record confirms this fact.  An echocardiogram was performed in April 2007 and the Veteran was scheduled for a subsequent appointment to consider ischemic heart disease.  A February 2008 private treatment note confirms a current diagnosis of cardiomyopathy with a cardiac defibrillator left subclavian.  As there is no evidence of a chronic disability of the heart for a number of decades following the Veteran's separation from active duty, presumptive service connection for a chronic disability cannot be established.  The Veteran has also not alleged that he has suffered from chronic symptomatology of the heart since his separation from active duty.  As such, service connection is not warranted on the basis of chronicity of symptomatology.  38 C.F.R. § 3.303(b).  

Finally, the record contains no other competent evidence suggesting any other potential relationship between the Veteran's current heart disease and military service.  None of the private treatment notes of record suggest any potential relationship between heart disease and military service.  The Board recognizes that the Veteran has related this condition to military service.  In addition to asserting that he was exposed to herbicides, he also testified in November 2012 that he was exposed to other chemicals, such as sulfuric potassium, isopropyl alcohol and fuel/oil.  However, while the Veteran is competent to testify to things he was exposed to, the record does not reflect that he has the requisite training or expertise to offer a medical opinion as complex as linking a current disability to chemical exposure decades earlier.  Moreover, as previously noted, a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Bardwell, 24 Vet. App. at 36.  As such, there is no competent evidence of record suggesting that this disability may be related to military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for heart disease with ICD must be denied.  As service connection for diabetes mellitus has not been granted, service connection for heart disease secondary to diabetes is not available.  

TDIU

Finally, the Veteran contends that he is entitled to service connection for TDIU benefits.  Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  As the Veteran is not presently service-connected for any disability, further consideration is not warranted.  The claim of entitlement to TDIU benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  


ORDER

The claim of entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is denied.

The claim of entitlement to service connection for hypertension is denied.  

The claim of entitlement to service connection for heart disease with ICD, to include as secondary to herbicide exposure, is denied.  

The claim of entitlement to TDIU benefits is denied.  



____________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


